Citation Nr: 0922605	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-31 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include as secondary to service-connected pneumonectomy, 
residuals of lung cancer.

2.  Entitlement to an initial evaluation in excess of 30 
percent for pneumonectomy, residuals of lung cancer.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from February 1966 to 
February 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The both claims at issue herein are being addressed in the 
remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center, in Washington, DC.


REMAND

I.  Service Connection for a Heart Disorder, to Include as 
Secondary to Service-Connected Pneumonectomy, Residuals of 
Lung Cancer

In December 2005, the appellant submitted a claim of 
entitlement to service connection for a heart disorder to 
include as secondary to his now service-connected 
pneumonectomy, residuals of lung cancer.  The appellant 
submitted this claim following a March or April 2005 
diagnosis of atrial fibrillation.  Since April 2005, the 
appellant's heart disorder has also been diagnosed as 
ischemic heart disease and myocarditis.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Although the appellant has 
undergone several VA examinations, to date, a determination 
of the relationship between the appellant's current heart 
disorders and his now service-connected pneumonectomy, 
residuals of lung cancer, has not been made.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).


In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable 
presumptive period for which the appellant qualifies, and 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
the appellant's service or with another service-connected 
disability, but (4) there is insufficient competent medical 
evidence on file for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

After reviewing of the appellant's claims file, the Board 
finds that there is insufficient competent medical evidence 
to make a determination of whether the appellant's service-
connected pneumonectomy, residuals of lung cancer, either 
caused or aggravated his currently diagnosed heart 
disorders.  38 C.F.R. § 3.310(a); see also McLendon, 20 Vet. 
App. at 83.

II.  An Initial Evaluation in Excess of 30 Percent for 
Pneumonectomy, Residuals of Lung Cancer

By a March 2006 rating decision, the RO granted the 
appellant's claim of entitlement to service connection for 
pneumonectomy, residuals of lung cancer, and assigned 
thereto a 30 percent rating, effective December 12, 2005.  
This rating was assigned pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6844.

Hereinafter, Forced Expiratory Volume in One Second will be 
abbreviated as "FEV-1"; Forced Vital Capacity as "FVC"; 
Diffusion Capacity of Carbon Monoxide, Single Breath, as 
"DLCO (SB)"; and Pulmonary Function Test as "PFT."

During the pendency of this appeal, the regulations 
pertaining to the evaluation of respiratory conditions were 
amended, effective October 6, 2006.  See 71 Fed. Reg. 52457- 
52460 (2006) (presently codified at 38 C.F.R. § 4.96 
(2008)).  The change in the regulations did not alter any of 
the specific criteria listed in 38 C.F.R. § 4.97, Diagnostic 
Code 6844.  Rather, the new regulations affect how the 
evaluation criteria are applied, including when a PFT is 
required to evaluate the disability, when to apply pre-
bronchodilator values for rating purposes, and which PFT 
result to use (FEV-1 versus FEV-1/FVC versus DLCO (SB)) when 
the level of evaluation would differ depending on the test 
used.  Specifically, the amended version of the regulations 
pertaining to respiratory conditions contain special 
provisions for the application of evaluation criteria for 
diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845, 
which are the following:

(1) Pulmonary function tests (PFT's) are 
required to evaluate these conditions 
except:

(i) When the results of a maximum 
exercise capacity test are of record and 
are 20 ml/kg/min or less.  If a maximum 
exercise capacity test is not of record, 
evaluate based on alternative criteria.

(ii) When pulmonary hypertension 
(documented by an echocardiogram or 
cardiac catheterization), cor pulmonale, 
or right ventricular hypertrophy has 
been diagnosed.

(iii) When there have been one or more 
episodes of acute respiratory failure.

(iv) When outpatient oxygen therapy is 
required.

(2) If the DLCO (SB) test is not of 
record, evaluate based on alternative 
criteria as long as the examiner states 
why the test would not be useful or 
valid in a particular case.

(3) When the PFT's are not consistent 
with clinical findings, evaluate based 
on the PFT's unless the examiner states 
why they are not a valid indication of 
respiratory functional impairment in a 
particular case.

(4) Post-bronchodilator studies are 
required when PFT's are done for 
disability evaluation purposes except 
when the results of pre-bronchodilator 
pulmonary function tests are normal or 
when the examiner determines that post-
bronchodilator studies must not be done 
and states why.

(5) When evaluating based on PFT's, use 
post-bronchodilator results in applying 
the evaluation criteria in the rating 
schedule unless the post-bronchodilator 
results were poorer than the pre-
bronchodilator results.  In those cases, 
use the pre-bronchodilator values for 
rating purposes.

(6) When there is a disparity between 
the results of different PFT's (FEV-1, 
FVC, etc.), so that the level of 
evaluation would differ depending on 
which test result is used, use the test 
result that the examiner states most 
accurately reflects the level of 
disability.

(7) If the FEV-1 and the FVC are both 
greater than 100 percent, do not assign 
a compensable evaluation based on a 
decreased FEV-1/FVC ratio.

A review of the evidence of records demonstrates that the 
most recent VA examination provided to the appellant did not 
conform to the amended regulations for evaluating 
respiratory disabilities.  Specifically, 38 C.F.R. § 4.96 
(4)(d) (2008) requires post-bronchodilator studies when 
PFT's are done for disability evaluation purposes except 
when the results of pre-bronchodilator pulmonary function 
tests are normal or when the examiner determines that post-
bronchodilator studies should not be done and states why.  
The January 2009 VA examination did not include post-
bronchodilator studies or normal pre-bronchodilator results, 
nor did the examiner state why a post-bronchodilator study 
should not have been done.  

Moreover, the January 2009 examiner did not specifically 
state whether pulmonary hypertension (documented by an 
echocardiogram or cardiac catheterization), cor pulmonale, 
or right ventricular hypertrophy had been diagnosed, whether 
there had been one or more episodes of acute respiratory 
failure, whether outpatient oxygen therapy was required, and 
did not provide the results of a maximum exercise capacity 
test.  Given that the January 2009 VA examination failed to 
conform to the requirements of the amended regulations, the 
RO must provide the appellant with a new VA examination to 
determine the current severity of his pneumonectomy, 
residuals of lung cancer.

Additionally, in the January 2009 VA examination report, the 
examiner refers to the results of a PFT.  Although the 
examiner noted the results of the PFT, the PFT report is not 
associated with the appellant's claims file. 

Accordingly, the case is remanded for the following action:

1. The RO must contact the appellant to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for a heart disorder or 
residuals of pneumonectomy, residuals of 
lung cancer, during the course of this 
appeal.  The RO must then obtain copies 
of the related treatment records that are 
not already in the claims file.  The RO 
must also attempt to obtain the January 
2009 PFT referred to in the January 2009 
examination report.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
examination to determine the nature and 
etiology of any heart disorder found.  All 
pertinent symptomatology and findings must 
be reported in detail.  All indicated 
tests and studies must be performed.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  After a review of the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
currently diagnosed heart disorder was 
caused by the appellant's service-
connected pneumonectomy, residuals of lung 
cancer.  The examiner must further opine 
as to whether any currently diagnosed 
heart disorder is aggravated by the 
appellant's service-connected 
pneumonectomy, residuals of lung cancer.  
A complete rationale for any opinion 
expressed, to include citation to specific 
medical documents in the claims file and 
supporting clinical findings, must be 
included in the examination report.  The 
report prepared must be typed.

3.  The RO must also schedule to 
appellant for a VA respiratory 
examination.  The claims file must be 
made available to and be reviewed by the 
examiner prior to the examination.  All 
necessary tests, including a PFT, must be 
conducted, and clinical findings must be 
recorded in detail.  The PFT must be 
conducted post-drug therapy and must so 
state.  The examiner must review the 
results of any testing prior to 
completion of the report.  The PFT report 
must be associated with the claims file.  
Specifically, the PFT must provide a 
value for FEV-1/FVC and a value for DLCO 
(SB), both expressed as a percentage of 
predicted value.  The PFT must also 
provide a value for the appellant's 
maximum exercise capacity expressed as 
milliliters/kilograms/minutes of oxygen 
consumption (with cardiac or respiratory 
limitation).  The examiner must further 
state whether the appellant experiences 
cor pulmonale (right heart failure), 
right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), episodes of acute 
respiratory failure, or requires 
outpatient oxygen therapy.  The report 
prepared must be typed.  

4.  The RO must notify the appellant that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Once the above action has been 
completed, the RO must re-adjudicate the 
appellant's claims on appeal, taking into 
consideration any newly acquired 
evidence.  If any benefit remains denied, 
a supplemental statement of the case must 
be provided to the appellant and his 
representative.  After the appellant and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the appellant until he receives 
further notice; however, the 


appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

